As originally filed the Amarillo Oil Company, the Panhandle Eastern Pipe Line Company and the Michigan-Wisconsin Pipe Line Company, each filed a separate cause of action against the State Comptroller, Robert S. Calvert, the Attorney General and the State Treasurer of Texas, under and in compliance with Article 7057b, Vernon Civil Statutes of Texas, for the recovery of taxes paid under protest, the payments having been made in obedience to the provisions of Article 7057f, said taxes being classed as “occupation tax on business of gathering gas.” The suits were consolidated. The main contention being that the Texas tax statute as applied to these companies was. in violation of the Commerce Clause of the Constitution of the United States. The trial court held in favor of complainants, but the Texas Court of Civil Appeals reversed that judgment, holding that the statute was constitutional, 255 S.W. 2d 535. The oil companies *194filed applications for writ of error with the Supreme Court, which on first hearing was refused, but on motion for rehearing and agreement by all parties the following judgment was entered :
A. J. Folley, of Amarillo, and R. Deem Morehead, of Austin, for petitioner, Amarillo Oil Co.
John Ben Shopperd, Attorney General, W. V. Geppert and C. K. Richards, Assistants Attorney General, for respondent.
Per Curiam :
By agreement of all parties, the order refusing the application of Amarillo Oil Company for writ of error is set aside. Application granted on motion for rehearing. Judgment of Court of Civil Appeals reversed and judgment of trial court affirmed. See Michigan-Wisconsin Pipe Line Co. v. Robert S. Calvert et al, 98 Lawyers’ Edition (advance page 342).
Opinion delivered March 17, 1954.